Citation Nr: 1027844	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to November 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran testified at a videoconference hearing before the 
undersigned Veteran Law Judge in March 2010, and a transcript of 
this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his March 2010 hearing, the Veteran testified that he had 
recently received treatment for his back condition from VA.  He 
estimated that this treatment had been received in late 2009 and 
early 2010.  Medical records of this treatment have not been 
associated with the claims file.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Accordingly, the case must be 
remanded so that the VA medical records identified by the Veteran 
can be obtained and associated with his claims file.  

Additionally, if VA treatment records show evidence of a current 
low back disability, the Veteran should be scheduled for a VA 
examination.  The examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's current low back disability, if any, 
had onset in service or was permanently aggravated by the 
Veteran's active military service beyond the natural progression 
of a pre-existing disability.  

Prior to the examination, the Veteran should be provided with 
notice as to the requirements for establishing service connection 
based on aggravation of a pre-existing disability.  See 38 C.F.R. 
§ 3.310 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice as to the 
requirements for establishing service 
connection based on aggravation of a pre-
existing disability.

2.	 Obtain all VA treatment records not 
previously of record and associate them 
with the Veteran's claims file. 

3.	Once this is done, if there is evidence of 
a current low back disability, the RO 
should schedule the Veteran for a VA 
examination.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's low back disability had 
onset in service or was permanently 
aggravated by the Veteran's active 
military service beyond the natural 
progression of a pre-existing disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

4.	 When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

